*735MEMORANDUM**
We reverse the district court’s finding that it lacked jurisdiction over Cruz’s citizenship claim, and remand for further proceedings consistent with this court’s decision in Rivera v. Ashcroft.1 The parties have filed a joint statement agreeing that Rivera controls the jurisdictional issues in this case and requires this reversal. Because the district court dismissed Cruz’s habeas petition only for lack of jurisdiction, we do not reach either Cruz’s claim to citizenship or the government’s claim that Cruz’s claim is barred by his failure to exhaust his administrative remedies. We remand so that the district court may address those issues in the first instance.2
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Rivera v. Ashcroft, 394 F.3d 1129 (9th Cir.2005).


. See id. at 1140.